COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
 2-06-173-CR
 
 
LEONARD R. DORSETT                                                         APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
       FROM COUNTY CRIMINAL COURT NO. 10 OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Appellant Leonard R. Dorsett
attempts to appeal the trial court=s denial of his petition for writ of mandamus in which Appellant
apparently challenged his conviction by a municipal court.  On May 30, 2006, we notified Appellant that
this court was concerned that it lacked jurisdiction over this appeal.  On June 9, 2006, Appellant filed a response,
conceding that the denial of the writ of mandamus was not appealable.  We therefore dismiss this appeal.  See Tex.
R. App. P. 43.2(f), 44.3.
PER CURIAM
 
PANEL D:   GARDNER, J.; CAYCE, C.J.; and DAUPHINOT, J.
 
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  July 20, 2006   




[1]See Tex. R. App. P. 47.4.